           Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA MARY REYNOLDS,                          :      CIVIL ACTION
 on behalf of herself and all others               :
 similarly situated                                :      No. 19-2184
                                                   :
    v.                                             :
                                                   :
 CHESAPEAKE & DELAWARE                             :
 BREWING HOLDINGS, LLC, et al.                     :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                           October 30, 2020

         Plaintiff Christina Mary Reynolds, a former server at Iron Hill Brewery and Restaurant,

alleges her former employers failed to pay her (and other servers) the minimum wage because they

improperly calculated her pay using a tip credit for time she spent performing untipped side work.

Reynolds brings this putative collective and class action against her former employers, alleging

violations of the Fair Labor Standards Act (FLSA) and the Pennsylvania Minimum Wage Act

(PMWA). On May 12, 2020, the Court issued a Memorandum and Order denying Defendants’

motion for summary judgment. A week later, on May 19, 2020, the Court issued a Memorandum

and Order granting Reynolds’s motion for conditional collective action certification on the FLSA

claim but denying her motion for class certification on the PMWA claim. Reynolds seeks

reconsideration of both rulings. Specifically, she argues the Court improperly placed the burden

of proof on her to establish violations of the FLSA and PMWA and erroneously relied on this

burden to conclude that she could not show predominance, as required for class certification.

Reynolds asks the Court to place the burden on Defendants, find she established predominance,

and grant class certification on the PMWA claim. Because Reynolds has failed to show the Court

committed a clear error of law, the Court will deny her motion. The Court will nonetheless clarify

its rulings, although the result is still a denial of class certification on the PMWA claim.
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 2 of 15




BACKGROUND

       Defendants Chesapeake & Delaware Brewing Holdings, LLC and Iron Hill Brewery, LLC

own 16 restaurants doing business as Iron Hill Brewery & Restaurant. At each restaurant,

Defendants employ servers, like Reynolds, to wait on customers, take orders, deliver food, and

ensure customers enjoy their dining experience. Defendants pay all servers using a “tip credit”—

which includes a fixed hourly wage of $2.83 plus tips. The tips servers earn make up the difference

between the paid hourly wage and the minimum wage of $7.25.

       Reynolds, however, claims Defendants were not permitted to pay servers using a tip credit

for time spent performing untipped side work. Servers are expected to perform side work during

their shifts and are trained on how to complete side work tasks, including, but not limited to,

cleaning, filling condiments and dressings, rolling silverware, bussing tables, refilling napkins and

other products, preparing dressings and sauces, and running dishes. Reynolds alleges she (and

other servers) spent a significant amount of time in each workweek, more than 20%, performing

untipped side work. As a result, she alleges Defendants must pay her (and other servers) the full

minimum wage for the time spent performing that side work.

       Although all servers are required to perform side work, Defendants do not track servers’

individual side work responsibilities. As a result, there is no record of what side work tasks were

assigned to which servers, or how long servers spent performing the assigned tasks. Even though

side work is not on its own directed toward generating customer tips, Defendants consider all

server duties, including side work, to be tipped work.

       On May 20, 2019, Reynolds filed a putative collective and class action Complaint, alleging

Defendants violated the FLSA and its state-law analogue, the PMWA, by paying her less than

minimum wage for hours she spent performing untipped side work. Defendants moved for



                                                 2
           Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 3 of 15




summary judgment on both claims, arguing there is no limit on the amount of time a server can

spend on side work while still being paid using a tip credit. The same day, Reynolds moved for

conditional collective action certification on the FLSA claim and class certification on the PMWA

claim.

         On May 12, 2020, the Court denied Defendants’ summary judgment motion. The Court

first held there is a 20% limit on the amount of time a server can spend on untipped related side

work while still being classified as a tipped employee. See Mem. 11, May 12, 2020, ECF No. 44.

Servers who spend more than 20% of their time performing untipped related side work are not

considered to be tipped employees during any of the time they spend performing that work. See

id. The Court then turned to the issue of whether Reynolds had produced sufficient evidence to

survive Defendants’ motion. On this issue, the Court stated an FLSA plaintiff bears the burden of

proving that she performed work for which she was not properly compensated. See id. at 12. Where

the employer fails to maintain adequate records of an employee’s time, the employee can meet this

burden by producing sufficient evidence from which violations of the FLSA can be “reasonably

inferred,” and the burden then shifts to the employer to rebut this inference. See id. Using this

standard, the Court concluded Reynolds met her burden and denied Defendants’ motion for

summary judgment on both claims.1

         On May 19, 2020, the Court granted Reynolds’s motion for conditional collective action

certification on the FLSA claim but denied her motion for class certification on the PMWA claim,

concluding Reynolds failed to establish predominance as required under Federal Rule of Civil

Procedure 23(b). Applying the same burden set forth in the summary judgment Memorandum, the




1
 The Court also concluded the same standard applies to both the FLSA and the PMWA claims.
See Mem. 16.
                                               3
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 4 of 15




Court noted that to prevail on their claims, Plaintiffs would have to show they “performed work

for which [they] w[ere] not properly compensated”—i.e., that “they spent more than 20% of their

time on untipped side work.” Mem. 13‒14, May 19, 2020, ECF No. 46. The Court then concluded

Reynolds failed to establish how she and the class would establish liability with common evidence.

See id. Absent common evidence as to how much time servers spent performing untipped side

work, and because the evidence that Reynolds spent more than 20% of her time performing

untipped side work was particular to her, the Court concluded that establishing liability would

require an individualized inquiry based upon servers’ individual testimony, time records, and

assigned side work. See id. And because this individualized inquiry was the basis for liability and

damages, it predominated over any common questions to the class. See id. The Court thus denied

class certification under Rule 23.

       On May 26, 2020, Reynolds moved for reconsideration of the Court’s May 12, 2020,

Memorandum insofar as it placed the burden of proof on her, and the Court’s May 19, 2020,

Memorandum and Order insofar as they denied class certification on the PMWA claim. Reynolds

argues that by placing the burden on her, the Court committed a clear error of law because this

ruling contradicts binding Third Circuit precedent. She also contends that had the Court placed the

burden on Defendants, the Court would have found common questions predominate and granted

class certification on the PMWA claim. Defendants oppose the motion.

DISCUSSION

       The Court will deny Reynolds’s motion because she has not shown that that the Court erred

in applying the burden-shifting framework established in Anderson v. Mt. Clemens Pottery, 328

U.S. 680, 688 (1946), superseded by statute on other grounds, Portal–to–Portal Act of 1947, Pub.

L. No. 49–52, § 5, 61 Stat. 84, 87 (May 14, 1947) (codified at 29 U.S.C. § 216(b)), or in holding



                                                4
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 5 of 15




that Reynolds failed to establish predominance of common questions to certify the PMWA class.

“The purpose of a motion for reconsideration . . . is to correct manifest errors of law or fact or to

present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999). A judgment may be altered or amended only if the party seeking

reconsideration shows at least one of the following grounds: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court made

the ruling in question; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice. See N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995).

Reynolds relies on the third ground—the need to correct a clear error of law. The Court, however,

did not commit such an error.

       In addressing Defendants’ summary judgment motion, the Court applied the burden-

shifting framework for FLSA claims set forth in Mt. Clemens.2 In that case, the Supreme Court

stated, “An employee who brings suit under § 16(b) of the [FLSA] for unpaid minimum wages . . .

has the burden of proving that he performed work for which he was not properly compensated.”

328 U.S. at 686–87. The Supreme Court noted this is not meant to be an impossible burden for the

employee and acknowledged that employers have the duty to keep proper records to establish the

work employees perform and the wages paid. See id. at 687. As a result, the employee’s burden

may usually be met by securing the employer’s records. See id.




2
  The FLSA standards apply equally to PMWA claims. See Mem. 16, May 12, 2020, ECF No. 44
(citing Dep’t of Labor & Indus. v. Stuber, 822 A.2d 870, 873 (Pa. Commw. Ct. 2003), aff’d, 859
A.2d 1253 (Pa. 2004), and Razak v. Uber Techs. Inc., 951 F.3d 137, 142 (3d Cir. 2020)). The Court
will thus refer only to the FLSA standards in addressing this motion. See Tyson Foods, Inc. v.
Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (referring only to the FLSA when requirements for
proving state law claim and FLSA claim were the same).
                                                  5
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 6 of 15




       However, when an employer has not kept records as to the precise extent of improperly

compensated or uncompensated work, the employee may meet his burden “if he proves that he has

in fact performed work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable inference.”

Id. The burden then shifts to the employer to produce evidence of the precise amount of work

performed or evidence to negate the reasonableness of the inference to be drawn from the

employee’s evidence. See id. at 687–88. If the employer fails to satisfy its burden, then the

employee’s evidence may be used to establish the amount of compensable work and relevant

damages, even if it is only an approximate. See id. at 688.

       In the May 12, 2020, Memorandum, the Court applied this framework. The Court noted

that Reynolds has the burden to prove she performed work for which she was not properly

compensated. See Mem. 12. The Court also noted Defendants conceded they did not keep records

of the time Reynolds spent performing side work. See id. n.10. The Court thus concluded that,

pursuant to Mt. Clemens, Reynolds need only “produce sufficient evidence from which violations

of the FLSA . . . may be reasonably inferred.” Id. Using this framework, the Court determined a

jury could reasonably infer Reynolds spent more than 20% of her time on untipped side work

during at least one of the weeks she worked at Iron Hill. By producing evidence to support this

inference, Reynolds met her relaxed burden to show she performed work for which she was

improperly compensated—i.e., paid $2.83 for time spent engaged in an untipped occupation.

       Although Reynolds contends the Court applied an improper burden by citing to Rosano v.

Township of Teaneck, 754 F.3d 177, 188 (3d Cir. 2014), that case also applied the Mt. Clemens

burden-shifting framework. To the extent Reynolds contends this framework is inapplicable,

Reynolds herself used this framework to argue she met her initial burden in her memorandum in



                                                 6
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 7 of 15




support of her motion for reconsideration.3 See Pl.’s Mem. of Law in Supp. of Mot. for

Reconsideration 2 n.4 (“As with any other tip credit case, Plaintiff here bears the initial burden of

establishing that she worked hours for which she was not properly compensated . . . .”); id. at 12

(arguing Plaintiff and the class are “entitled to deference under Mt. Clemens”).

       While the Third Circuit has not addressed the issue, the Court is persuaded the Mt. Clemens

burden-shifting framework applies here. In an identical tip credit case, the Eighth Circuit Court of

Appeals held the Mt. Clemens framework applied to an employee’s tip credit claim at the summary

judgment stage. See Fast v. Applebee’s Int’l, Inc., 638 F.3d 872, 881–82 (8th Cir. 2011). The

Eighth Circuit compared tip credit claims to overtime and mealtime claims, to which the Mt.

Clemens framework applies, placing the initial burden on the employee to establish he worked

hours for which he was not properly paid. See id. For instance, for mealtime claims, employees

are required to establish that their actions during their scheduled mealtimes were for the benefit of

the employer and thus not part of a bona fide meal period. See id. (citing Hertz v. Woodbury Cnty.,




3
  And although Reynolds contends she met her burden under Mt. Clemens merely by relying on
the fact that Defendants paid all servers $2.83 for all hours they were clocked in as servers even
though they performed some untipped side work, the Court is unpersuaded this is sufficient to
create the reasonable inference that she performed work for which she was improperly
compensated because she was only improperly compensated if she spent more than 20% of her
time in a workweek on untipped side work. See, e.g., Howe v. Johnny’s Italian Steakhouse, L.L.C.,
No. 16-0086, 2018 WL 6521496, at *7–8 (S.D. Iowa Sept. 11, 2018) (stating employer’s policy
requiring servers to perform untipped side work while paying them less than minimum wage was
insufficient, on its own, to show the policy violated the FLSA); Langlands v. JK & T Wings, Inc.,
No. 15-13551, 2016 WL 4073548, at *3 (E.D. Mich. Aug. 1, 2016) (noting employer’s
requirement that servers perform side work and policy of using tip credit “does not indicate a
violation of the law” because the issue is whether the servers spent more than 20% of their time
on side work). Rather, the Court found Reynolds met her burden by relying on her testimony and
other records showing she spent more than 20% of a workweek clocked in without an assigned
table (time Reynolds testified she performed side work).

                                                 7
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 8 of 15




566 F.3d 775, 784 (8th Cir. 2009)). Similarly, for overtime claims, employees are required “to

present evidence that they worked more than their scheduled hours without compensation.” Id.4

       Considering the use of the Mt. Clemens framework for these analogous FLSA claims, the

Eighth Circuit concluded employees alleging tip credit claims “must establish that they spent a

substantial amount of time performing [untipped work] such that they were not performing a tipped

occupation for at least portions of their shift.” Id. at 882. And if the employer fails to keep records

of the time employees spent on untipped work, “employees can use the relaxed Mt. Clemens

standard by producing sufficient evidence to show the amount and extent of that work as a matter

of just and reasonable inference.” Id. (internal citation and quotation marks omitted). In the

absence of Third Circuit authority to the contrary, the Court is persuaded to follow the lead of the

Eighth Circuit and apply the Mt. Clemens framework to tip credit cases, as numerous other district

courts have done. See, e.g., Mooney v. Domino’s Pizza, Inc., No. 14-13723, 2016 WL 4576996, at

*5–7 (D. Mass. Sept. 1, 2016) (applying Mt. Clemens framework to tip credit claim where delivery

drivers were allegedly required to spend a significant amount of time on untipped work inside the

restaurant); Ide v. Neighborhood Rest. Partners, LLC, No. 13-509, 2015 WL 11899143, at *5–6

(N.D. Ga. Mar. 26, 2015) (concluding employee “failed to show” she performed untipped work

for a substantial amount of time).

       Reynolds argues this approach runs counter to Reich v. Chez Robert, Inc., 28 F.3d 401 (3d

Cir. 1994), in which she contends the Third Circuit held that the employer bears the burden of

proving the applicability of the tip credit exception to the minimum wage, including that the




4
 Like the Eighth Circuit, the Third Circuit also places the initial burden on employees who claim
unpaid overtime, in the absence of employer records, to produce sufficient evidence from which
FLSA violations can be reasonably inferred. See Rosano, 754 F.3d at 188–189; Martin v. Selker
Bros., Inc., 949 F.2d 1286, 1297 (3d Cir. 1991).
                                                  8
           Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 9 of 15




employee qualifies as a “tipped employee” under 29 U.S.C. § 203(t). See Pl.’s Mem. of Law in

Supp. of Mot. for Reconsideration 2; Pl.’s Reply 3. Chez Robert, however, does not sweep so

broadly.

       As an initial matter, the discussion of the tip credit in Chez Robert was limited to the

requirements listed in 29 U.S.C. § 203(m). Pursuant to that section, an employer can use a tip

credit only when (1) the employer informs the employee that a tip credit is being used and the

amount of that credit; (2) the employee retains all tips collected; and (3) the amount of tips the

employee collects equals or exceeds the tip credit amount. Addressing the notice aspect of this

provision, the Third Circuit stated an employer may use a tip credit “but only if the employer

informs the tipped employee that her wage is being decreased under section 3(m)’s tip-credit

provision.” 28 F.3d at 403. “If the employer cannot show that it has informed employees that tips

are being credited against their wages, then no tip credit can be taken and the employer is liable

for the full minimum wage . . . .” Id. (emphasis added) (internal citations omitted). Contrary to

Reynolds’s contention, the Third Circuit did not mention § 203(t) at all, let alone address which

party bears the burden to establish that an employee is a “tipped employee”—i.e., one engaged in

a tipped occupation, spending no more than 20% of his or her time in a workweek on untipped

related work—under that provision.

       Reynolds also cites Chez Robert for the proposition that FLSA exceptions are treated the

same as exemptions, in that the burden is on the employer to prove their applicability. But even

assuming exceptions and exemptions are the same in this regard, this does not relieve employees

of the burden to show they performed work for which they were improperly compensated. FLSA

exemptions are construed narrowly against employers who “bear the burden of proving plainly

and unmistakably” that they qualify for an exemption. Mazzarella v. Fast Rig Support, LLC, 823



                                                9
         Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 10 of 15




F.3d 786, 790 (3d Cir. 2016) (internal citations and quotation marks omitted). However, regardless

of whether the employer establishes an exemption, the employee still bears the burden to show the

employer violated the FLSA by failing to pay minimum wage or overtime compensation and the

amount of damages. See Rosano, 754 F.3d at 188–89 (addressing whether employer qualified for

exemption and whether employee met burden to show improperly compensated work). The Court

is thus unpersuaded Chez Robert directly dictates the burden of proof here.

       To the extent Reynolds contends the Mt. Clemens framework is only applicable at the

damages stage, the Court again emphasizes that FLSA liability is intertwined with damages. See

Mem. 15, May 19, 2020, ECF No. 46 (“The class members are only entitled to damages if

Defendants are liable to them. Defendants are only liable if the class members performed work for

which they were improperly compensated.”). In Rosano, the Third Circuit first addressed whether

the employer had established its entitlement to an overtime exemption which increased the number

of hours employees could work before triggering the FLSA overtime requirements. See 754 F.3d

at 185–87. After determining the employer did qualify for the exemption, the Third Circuit stated

the employees failed to meet their burden to show that the hours they worked exceeded the

necessary threshold for overtime compensation to reasonably infer a violation of the FLSA or the

amount of an award. See id. at 189–90.

       Similarly, in this case, Reynolds must show the hours she performed untipped side work

exceeded the 20% threshold such that she was no longer engaged in a tipped occupation when

performing side work and was thus improperly compensated for such work. It is undisputed

Defendants paid Reynolds using a tip credit pursuant to § 203(m), which is permissible under the

FLSA. Defendants therefore only violated the FLSA if Reynolds was not a tipped employee, i.e.,

one “engaged in an occupation in which [she] customarily and regularly receive[d] more than $30



                                               10
           Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 11 of 15




a month in tips.”5 29 U.S.C. § 203(t). Reynolds does not dispute that she was engaged in a tipped

occupation when she had assigned tables and waited on those tables.6 Rather, she contends she

was not engaged in such an occupation for any amount of time spent performing untipped side

work if that amount exceeded 20% of her time in a workweek. The thrust of Reynolds’s claim is

thus that she was improperly compensated for her time spent on untipped side work because she

was not engaged in a tipped occupation during this time but was nevertheless paid using a tip

credit.

          Based on the foregoing, and consistent with the Mt. Clemens framework, Reynolds must

show she was improperly compensated. She was improperly compensated only if she spent more

than 20% of her time in a workweek on untipped side work. Therefore, she bears the burden of

showing she spent more than 20% of her time on untipped side work. Because Defendants concede

they did not keep records of the time Reynolds spent performing untipped side work, she bears a

relaxed burden and need only produce sufficient evidence to show she spent more than 20% of her

time on untipped side work by just and reasonable inference. Having applied this burden in the

first instance, the Court did not commit a clear error of law and Reynolds’s motion for

reconsideration will be denied on this issue.

          Because the Mt. Clemens framework applies to Reynolds’s claims, Reynolds also has not

shown that the Court made a clear error of law in holding she has not established predominance




5
  There appears to be no dispute that Defendants complied with the requirements under § 203(m)
in this case. Specifically, Reynolds does not contest that she was informed of Defendants’ use of
the tip credit and does not argue the tip credit claimed exceeded the amount she made in tips or
that she was not permitted to retain all of her tips or was required to share her tips with nontipped
employees.
6
  There appears to be no dispute that Reynolds’s earned more than the threshold $30 a month in
tips while working at Iron Hill.
                                                 11
         Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 12 of 15




which precludes class certification on the PMWA claim. With the burden of proof unchanged, the

Court again adopts its reasoning in its May 19, 2020, Memorandum denying class certification

here. However, because the Court did not explicitly state the Mt. Clemens burden-shifting

framework applied to the class claim, the Court will clarify the applicable standard here.

       As stated in the Court’s May 19, 2020, Memorandum, to establish liability on a class-wide

basis, Reynolds must show the members of the class spent more than 20% of their time in a

workweek performing untipped side work. Again, because Defendants concede they do not keep

records of the time servers spend performing untipped side work, the class is entitled to the relaxed

Mt. Clemens standard. Because the Court failed to state this in its prior Memorandum, the Court

does so now. The class members need only produce sufficient evidence from which violations of

the FLSA may be reasonably inferred. See Mt. Clemens, 328 U.S. at 688.

       Applying the relaxed standard, Reynolds still cannot establish predominance because she

has not shown how she will demonstrate violations of the FLSA under this standard using common

proof. The Court found FLSA violations could be reasonably inferred as to Reynolds based on her

testimony that she performed untipped side work when she did not have a table assignment, records

of her time sheets, and customer checks showing when she did not have a table assignment. As for

the other class members, there is only evidence that they were, at times, required to perform some

side work.7 However, there is no evidence in the record regarding how much time they spent

performing untipped side work, when they performed that side work, or what side work they




7
  It is undisputed that servers were expected to perform side work throughout their shifts. See, e.g.,
Ex. B, Cooper Dep. 66:9–13; Ex. D, Serva Dep. 98:23–99:10. The record shows, however, that
side work was assigned by managers and completed by servers based on a number of variables
including servers’ shifts, opening or set up servers’ workloads, day of the week, section of the
restaurant, restaurant location, training agenda used, and team work. See, e.g., Cooper Dep. 95:13–
100:16; Serva Dep. 68:4–75:7; Exs. M–X.
                                                 12
          Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 13 of 15




performed. And accordingly, there is no evidence from which it can be reasonably inferred that

other servers spent more than 20% of their time performing untipped side work. In fact, to support

her contention that all servers spend excessive amounts of time on side work, Reynolds points only

to her own time sheets and experiences performing side work. See, e.g., Pl.’s Statement of Material

Facts ¶¶ 68–76. This evidence is insufficient to establish liability to the entire class.

       In light of the considerable variation in how side work was assigned to class members,

Reynolds’s individualized evidence cannot be used to establish predominance of common

questions. The record shows Defendants employed nearly 30–50 servers at each of its locations.

Side work was assigned to servers based on shift, day, and section of the restaurant. Defendants

employed set up servers who completed the opening side work and made daily lists of side work

to be completed later, which varied from day to day. Some servers would get “cut” toward the end

of their shift and would no longer receive tables, though when this would happen would vary from

server to server. In light of these variations, Reynolds has not provided any method of proving

classwide liability with common evidence. See Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 185–

87 (3d Cir. 2019) (holding predominance was not met because “there was substantial variability”

in what employees were doing). And under Mt. Clemens, she has not provided any method of

showing the class members spent more than 20% of their time in a workweek performing untipped

side work by just and reasonable inference.8 See Howe, 2018 WL 6521496, at *8 (denying



8
  The Court notes that, even if Defendants bear the burden of producing evidence to establish the
servers were tipped employees for each hour they were paid using a tip credit, this, too, would be
an individualized inquiry. Reynolds, who bears the burden to establish class certification is
appropriate, has failed to suggest how Defendants will prove each class member was a tipped
employee by common evidence. See Newton v. Merrill Lynch, Fenner & Smith, Inc., 259 F.3d 154,
191–92 (3d Cir. 2001) (finding the individualized nature of defendants’ defenses would preclude
class certification under superiority requirement); Ferreras, 946 F.3d at 186 (“There is no easy
measure, like the time clock, to which the parties can turn to determine the amount of time an
employee may have been working.” (emphasis added)).
                                                  13
         Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 14 of 15




certification and stating “[e]ven if the Court accepts Plaintiff’s statements with respect to her own

work, her evidence as to other servers is inadequate”); id. at *13 (noting that side work performed

and the time taken to perform it varied by location, shift, and server and finding “individualized

inquiries would be unavoidable”).

       Insofar as Reynolds contends the legality of Defendants’ policies is the predominant

question, the Court disagrees. The policies are only illegal if they require servers to spend more

than 20% of their time each workweek on untipped side work. Reynolds need not show the policies

actually violated the FLSA at this stage, but she is required to show how she will demonstrate, by

common evidence, that Defendants’ policies had the effect of requiring servers to spend more than

20% of their time each workweek on untipped side work. See id. at *8 (“Plaintiff’s problem is that

she has failed to adequately demonstrate the existence of a policy or plan [requiring servers to

spend substantial amounts of time performing untipped labor], not that she has failed to show

actual violations of the FLSA.”). She has not done so because “the fact that Defendant[s] had a

policy of requiring some side work does not indicate a violation of the law.” Langlands, 2016 WL

4073548, at *3.

       Because Reynolds failed to establish predominance, the Court properly denied class

certification on the PMWA claim. As a result, the Court did not commit a clear error of law.

Reynolds’s motion for reconsideration will be denied on this issue as well.

CONCLUSION

       In sum, Reynolds has failed to show the Court committed a clear error of law by placing

the initial burden on her to establish she performed work for which she was improperly

compensated or by denying class certification under that burden. Accordingly, Reynolds’s motion

for reconsideration will be denied.



                                                 14
 Case 2:19-cv-02184-JS Document 97 Filed 10/30/20 Page 15 of 15




An appropriate order follows.



                                      BY THE COURT:




                                        /s/ Juan R. Sánchez
                                       Juan R. Sánchez, C.J.




                                15
